UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No.1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: October 31, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of October 31, 2006 the Registrant had 11,215,244 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION EXPLANATORY NOTE On January 22, 2008, the Audit Committee of the Board of Directors of Met-Pro Corporation (the “Company”), after discussion with management and the Company’s independent registered public accountants, Margolis & Company P.C., concluded that the Company’s previously issued audited financial statements as of and for the fiscal year ended January 31, 2007 inclusive of the fourth fiscal quarter ended January 31, 2007, and interim period unaudited financial statements as of and for the periods ended April 30, 2007, July 31, 2007 and October 31, 2007, should no longer be relied upon because of errors in such financial statements that would require restatement of the financial statements for all indicated periods.Subsequent investigation has indicated that, for similar reasons, restatement of the unaudited financial statements as of and for the fiscal quarter ended October 31, 2006 is also required. The financial statements for the affected periods prematurely recognized net sales and net income that should have been recognized in subsequent fiscal periods, or which are expected to be able to be recognized in future fiscal periods. These revenue recognition errorsresulted inor contributedto adjustments in earnings per share, accounts receivable, inventories, accrued expenses,retained earnings amd backlog. The financial statement errors were the result of unauthorized actions by one non-officer level salesemployee, in violation of the Company’s policies including its revenue recognition policy. Additional information with respect to the action by the employee, who fabricated documents and involved vendors who made false statements to the Company, is disclosed in the Company's Current Report on Form 8-K filed February 12, 2008. The purpose of this Amendment No. 1 (this “Amendment”) on Form 10-Q/A to the Quarterly Report on Form 10-Q ofMet-Pro Corporation (the “Company”) for the fiscal quarter endedOctober 31, 2006 is to correct the net sales, net income, earnings per share, accounts receivable, inventories, accrued expenses,retained earnings and backlogamounts that were improperly stated as a result of these actions.The errors affect the Company’s Consolidated Balance Sheet, Consolidated Statement of Operations, Consolidated Statement of Shareholders’ Equity, Consolidated Statement of Cash Flows and the Notes to Consolidated Financial Statements. In addition to these changes to the Consolidated Financial Statements, this Amendment makes corresponding changes in the Management’s Discussion and Analysis of Financial Condition and Results of Operations. The only changes in this Amendment on Form 10-Q/A to the original Form 10-Q filed onDecember 11, 2006 are those affected by the restatement.This Form 10-Q/A continues to speak as of the date of our original Form 10-Q and we have not updated the disclosures to speak as of a later date or to reflect subsequent results, events or developments. Information in the original Form 10-Q not affected by the foregoing is unchanged and reflects the disclosures made at the time of the filing of the original Form 10-Q.Accordingly, this Form 10-Q/A should be read in conjunction with our SEC filings made subsequent to the December 11, 2006 filing of the original Form 10-Q, including any amendments to those filings. The following items have been amended as a result of the restatement and are included in this Form10-Q/A: · Part I – Item 1 – Financial Statements · Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations · Part I – Item 4 – Controls and Procedures · Part II – Item 6 – Exhibits Pursuant to the applicable rules, Item 6 of Part II has been amended to contain the currently dated certifications from our principal executive officer and principal financial officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. The certifications of our principal executive officer and principal financial officer are attached to this Form 10-Q/A as Exhibits 31.1, 31.2, 32.1 and 32.2, respectively. 1 MET-PRO CORPORATION INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet (Restated) as of October 31, 2006 and January 31, 2006 3 Consolidated Statement of Operations (Restated) for the nine-month and three-month periods ended October 31, 2006 and 2005 4 Consolidated Statement of Shareholders’ Equity (Restated) for the nine-month periods ended October 31, 2006 and 2005 5 Consolidated Statement of Cash Flows (Restated) for the nine-month periods ended October 31, 2006 and 2005 6 Notes to Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Restated) 20 Item 3. Qualitative and Quantitative Disclosures about Market Risk 28 Item 4. Controls and Procedures (Restated) 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 32 2 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (RESTATED) (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements October 31, January 31, ASSETS 2006 2006 Current assets (Restated) Cash and cash equivalents $ 18,537,674 $ 17,683,305 Marketable securities 20,294 - Accounts receivable, net of allowance for doubtful accounts of 19,611,594 17,909,727 approximately and respectively Inventories 19,096,835 16,438,481 Prepaid expenses, deposits and other current assets 1,363,890 1,381,900 Deferred income taxes 620,667 591,534 Total current assets 59,250,954 54,004,947 Property, plant and equipment, net 16,977,419 13,838,221 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 1,001,642 1,020,844 Total assets $ 98,028,928 $ 89,662,925 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $ 1,943,898 $ 1,689,413 Accounts payable 6,783,453 5,900,281 Accrued salaries, wages and expenses 8,410,240 7,150,142 Dividend payable 757,029 699,819 Customers' advances 1,081,913 1,703,092 Total current liabilities 18,976,533 17,142,747 Long-term debt 5,745,214 2,723,586 Other non-current liabilities 44,859 43,211 Deferred income taxes 2,208,638 2,215,143 Total liabilities 26,975,244 22,124,687 Shareholders' equity Common shares, $.10 par value; 18,000,000 shares authorized, 12,846,608 shares issued, of which 1,631,364 and 1,649,498 shares were reacquired and held in treasury at the respective dates 1,284,661 1,284,661 Additional paid-in capital 7,828,910 7,564,180 Retained earnings 73,570,713 70,645,717 Accumulated other comprehensive loss (123,946 ) (321,821 ) Treasury shares, at cost (11,506,654 ) (11,634,499 ) Total shareholders' equity 71,053,684 67,538,238 Total liabilities and shareholders' equity $ 98,028,928 $ 89,662,925 See accompanying notes to consolidated financial statements. 3 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (RESTATED) (unaudited) Nine Months Ended Three Months Ended October 31, October 31, 2006 2005 2006 2005 (Restated) (Restated) Net sales $ 68,566,778 $ 62,492,924 $ 25,008,855 $ 21,918,792 Cost of goods sold 47,817,655 42,762,662 16,849,581 15,205,528 Gross profit 20,749,123 19,730,262 8,159,274 6,713,264 Operating expenses Selling 6,269,844 5,899,709 2,297,478 1,972,308 General and administrative 7,162,325 6,617,271 2,622,394 2,256,715 Loss on curtailment of pension benefits 234,180 - 234,180 - 13,666,349 12,516,980 5,154,052 4,229,023 Income from operations 7,082,774 7,213,282 3,005,222 2,484,241 Interest expense (256,519 ) (196,868 ) (109,205 ) (60,954 ) Other income, net 759,712 457,195 254,461 162,610 Income before taxes 7,585,967 7,473,609 3,150,478 2,585,897 Provision for taxes 2,503,368 2,316,820 1,084,012 703,875 Net income $ 5,082,599 $ 5,156,789 $ 2,066,466 $ 1,882,022 Earnings per share, basic (1) $ .45 $ .46 $ .18 $ .17 Earnings per share, diluted (2) $ .45 $ .46 $ .18 $ .17 Cash dividend per share – declared (3) $ .1925 $ .1788 $ .0675 $ .0625 Cash dividend per share – paid (3) $ .1875 $ .1744 $ .0625 $ .0581 (1) Basic earnings per share are based upon the weighted average number of shares outstanding of 11,204,760 and 11,185,838 for the nine-month periods ended October 31, 2006 and 2005, respectively, and 11,203,551 and 11,184,295 for the three-month periods ended October 31, 2006 and 2005, respectively. (2) Diluted earnings per share are based upon the weighted average number of shares outstanding of 11,384,801 and 11,320,875 for the nine-month periods ended October 31, 2006 and 2005, respectively, and 11,382,247 and 11,317,027 for the three-month periods ended October 31, 2006 and 2005, respectively. (3) The Board of Directors declared quarterly dividends of $.0625 per share payable on March 9, 2006,June 7, 2006, and September 6, 2006 to shareholders of record as of February 24, 2006, May 26, 2006, and August 24, 2006, respectively, and a quarterly dividend of $.0675 per share payable on December 14, 2006 to shareholders of record as of November 30, 2006.Quarterly dividends of $.0581 per share were paid on March 8, 2005, June 8, 2005, and September 8, 2005 to shareholders of record as of February 25, 2005, May 27, 2005, and August 28, 2005, respectively, and a quarterly dividend of $.0625 per share payable on December 8, 2005 to shareholders of record as of November 25, 2005. See accompanying notes to consolidated financial statements. 4 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (RESTATED) (unaudited) Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2006 $ 1,284,661 $ 7,564,180 $ 70,645,717 $ (321,821 ) $ (11,634,499 ) $ 67,538,238 Comprehensive income: Net income (Restated) - - 5,082,599 - - Cumulative translation adjustment - - - 209,890 - Interest rate swap, - - - (10,993 ) - net of tax of ($4,846) Securities available for sale, - - - (1,022 ) - net of tax of ($504) Total comprehensive income 5,280,474 Dividends paid, $.125 per share - - (1,400,574 ) - - (1,400,574 ) Dividends declared, $.0675 per share - - (757,029 ) - - (757,029 ) Stock-based compensation - 245,402 - - - 245,402 Stock option transactions - 19,328 - - 127,845 147,173 Balances, October 31, 2006 (Restated) $ 1,284,661 $ 7,828,910 $ 73,570,713 $ (123,946 ) $ (11,506,654 ) $ 71,053,684 Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances,
